Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 11/30/21.
Claims 1-11 and 21-22 are pending.
Claims 6-11 and 21-22 remain/are withdrawn from further consideration for reasons of record and as set forth below, re the newly submitted claims 21-22.
Election/Restrictions
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
In newly submitted claim 21, the limitations “wherein the vehicle information includes information on vehicle position of the first vehicle, and wherein processing circuit is configured to calculate a distance from an intersection on a road where the first vehicle runs to the first vehicle based on the vehicle position of the first vehicle, and to set the second transmission period longer than the first transmission period when the calculated distance is smaller than a predetermined value” render this claim/invention (Invention III) patentably distinct from the originally submitted claims/invention groups I and II.  Invention III (i.e., claims 21-22) is drawn to a semiconductor device classified in H04W 4/44 and is independent or distinct from Invention I (i.e., claims 1-5) because Inventions I and III are directed to related products.  The related inventions are distinct wherein the vehicle information includes information on vehicle position of the first vehicle, and wherein processing circuit is configured to calculate a distance from an intersection on a road where the first vehicle runs to the first vehicle based on the vehicle position of the first vehicle, and to set the second transmission period longer than the first transmission period when the calculated distance is smaller than a predetermined value” as required by Invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al., US 8,705,561, (“Ito”), in view of Hatayama, US 2019/0297475, (“Hatayama”) and Chae et al., US 2018/0115970, (“Chae”), newly cited.
					Independent Claims
	Regarding independent claim 1, Ito teaches the claimed limitations “A semiconductor device (Fig. 5, RF unit 52, Modem unit 54, processing unit 56) for controlling a radio terminal device (Fig. 5, terminal apparatus 14) mounted on a first vehicle (col. 11, lines 56-57), the semiconductor device comprising: 
a communication circuit (Fig. 5, RF unit 52, modem unit 54) configured to receive a frame transmitted from a radio control device at a first transmission period (Fig. 6, first row; “first transmission period” reads on the time period defined by each frame in the first row), demodulate control information from the received frame (Fig. 6, second row), modulate transmission data (Fig. 5, Modem unit 54), and broadcast a modulated transmission data at a second transmission period as a radio frequency packet signal (Fig. 6, third row; the “second transmission period” reads on the time period defined by each frame in the third row; see also col. 11, line 56 – col. 12, line 2, col. 12, lines 15-30, col. 13, lines 11-14, and Fig. 6 which shows the control information received frame by frame from access control apparatus 10 by terminal apparatus 14 and the terminal apparatus 14a broadcasting data denoted by D, frame by frame, in the third row); and 
a processing circuit (Fig. 5, decision unit 80, generator 64) configured to generate a transmission timing trigger signal for determining a transmission timing of the transmission data based on the control information and the second transmission period; and output the transmission data to the communication circuit in synchronization with the transmission timing trigger signal (see, e.g., col. 13, lines 7-20; the “transmission timing trigger signal” reads on the disclosed instruction on the empty slot generated by the decision unit 80 and outputted to the generator 64 and the “transmission timing of the transmission data” reads on the disclosed empty slot which is used to broadcast data via the modem 54 and RF unit 52; see in particular, col. 13, lines 11-14 which disclose “the generator 64 receives an instruction on the empty slot from the decision unit 80 and outputs the data to the modem unit 54 using the empty slot associated with the instruction” and which effectively teaches the limitation “and output the transmission data … transmission timing trigger signal”), 
wherein the second transmission period is equal to or longer than the first transmission period” (see Fig. 6, third and first rows which teach that the transmission period or frame of the 1st terminal apparatus 14a is equal to the transmission period or frame of the access control apparatus 10) as recited in claim 1.
Ito does not teach the limitation “a processing circuit configured to determine the second transmission period based on vehicle information of the first vehicle” as recited in claim 1.
a processing circuit (Fig. 3, timing specifier 32) configured to determine the second transmission period based on vehicle information of the first vehicle” as recited in claim 1.  See, e.g., paragraph nos. 0031 and 0032 and in particular paragraph no. 0032 which discloses “When timing specifier 32 has estimated that terminal device 14 exists in area 202, timing specifier 32 selects the vehicle-to-vehicle transmission period” (emphasis added).  Note that terminal device 14 is mounted on a vehicle, see Fig. 1 and paragraph no. 0020.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ito by incorporating the teachings of Hatayama in order to support safe driving of vehicles, especially at or near lane intersections and/or in cases of poor visibility by drivers, as suggested by Hatayama in paragraph nos. 0002 and 0017.
Ito and Hatayama do not teach the newly added limitations “wherein the vehicle information includes information on vehicle speed of the first vehicle, and wherein the processing circuit is configured to set the second transmission period longer than the first transmission period when the vehicle speed of the first vehicle is smaller than a predetermined value” as now recited in claim 1.
Chae teaches the newly added limitations “wherein the vehicle information includes information on vehicle speed of the first vehicle (see paragraph no. 0115), and wherein the processing circuit is configured to set the second transmission period longer than the first transmission period when the vehicle speed of the first vehicle is smaller than a predetermined value” (see paragraph no. 0115 which discloses “More specifically, consider that signals are transmitted and received at an interval of N ms.  At this time, if the movement speed of the UE is in a range of A km/h to B km/h and signals are configured to be transmitted in a resource region at a period of N ms, signals may be configured to be transmitted and received at a period of N1 (=2*N) ms, which is greater than the transmission period N, when the speed of the UE decreases”; the limitation second transmission period reads on the period of N1 which equals 2*N ms and the limitation when the vehicle speed of the first vehicle is smaller than a predetermined value reads on the disclosure “if the movement speed of the UE is in a range of A km/h to B km/h” which is consistent with applicant’s disclosure as shown in Fig. 6 of applicant’s drawings which shows vehicle speeds in ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ito and Hatayama by incorporating the teachings of Chae in order to reduce contention and/or interference among the many UEs/vehicles communicating in the context of a traffic jam, as suggested by Chae in paragraph no. 0115.
				Dependent Claims
Regarding claim 2, Ito does not teach but Hatayama teaches “wherein the vehicle information further includes vehicle position information of the first vehicle (paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Ito, Hatayama, and Chae by incorporating the additional teachings of Hatayama in order to support safe driving of vehicles, especially at or near lane intersections and/or in cases of poor visibility by drivers, as suggested by Hatayama in paragraph nos. 0002 and 0017.
Allowable Subject Matter
Claims 3-5 are allowed for reasons of record and reiterated herein.
Regarding independent claim 3, the prior art of record does not teach or suggest the limitations “a storage unit configured to store a vehicle information table which is associated with the vehicle information and defines a correction value for adjusting the second transmission period, wherein the processing circuit is further configured to:2 DM US 181453204-1.067237.1623Application No. 16/671,960Docket No.: 067237-1623refer to the vehicle information table and read the correction value associated with the vehicle information; and determine, based on the read correction value, a parameter N (N is an integer and larger than 0) for determining the second transmission period.”

Ito is the closest prior art of record.  While it teaches vehicle-to-vehicle communication and infrastructure-to-vehicle communication by using control information transmitted by an access control apparatus and received by terminal apparatuses installed in vehicles, it does not teach or suggest the above-identified claim limitations of claim 3.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414